UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7409


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DALTON LAQUANE SMITH,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:13-cr-01038-JFA-1; 3:15-
cv-04225-JFA)


Submitted: May 3, 2019                                            Decided: May 20, 2019


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dalton Laquane Smith, Appellant Pro Se. William Kenneth Witherspoon, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dalton Laquane Smith appeals the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm

substantially for the reasons stated by the district court. United States v. Smith, Nos.

3:13-cr-01038-JFA-1; 3:15-cv-04225-JFA (D.S.C. Oct. 31, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2